Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change August 12, 2009 Item 3 News Release The news release dated August 12, 2009 was disseminated through Marketwire’s Canadian and US Investment Network. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that the underwriters of its recently announced public offering (the “Offering”) have exercised in full their over-allotment option and will purchase an additional 272,528 common shares at US$17.00 per share.The option was granted pursuant to the Offering of approximately 2.7 million common shares, at an offering price of US$17.00 per share, which is expected to close on August 17, 2009.The gross proceeds from the exercise of the over-allotment option will total approximately US$4.6 million. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated August 12, 2009. 5.2 Disclosure for Restructuring Transactions
